DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/18/2022 is acknowledged. Claims 1-20 are pending. Claims 1-8 and 10 remain withdrawn from further consideration. 
Response to Arguments
Applicant’s arguments with respect to claims  9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supporting structures in claims 9 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The supporting structures are interpreted to be protrusions formed on  a surface. (paragraph 22)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 9 and 19, the claimed subject matter of “a capillary only disposed on the first side wall and the second side wall” (claim 9) and “ capillary structure only disposed on the second side wall” (claim 19) are not supported by the original disclosure.  It appears in figure  8B, that the capillary (3a) are disposed on both first, second side wall (2b,1b) and also on a portion of the wall of the supporting structures (11b). (figure 8B).  Figure 3B also discloses that the capillary structure (3a) is disposed on both the second side wall (22) and a portion of the supporting structure (211). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the supporting structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers the supporting structures to a plurality of first supporting structures or a plurality of second supporting structures in claim 9. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US2015/0198375A1). Saito discloses (figure 4) a slim vapor chamber comprising a first plate (3) having a first side wall (12); a second plate (6) having a second side wall, wherein a periphery of the second plate is connected with a periphery of the first plate to form a chamber, the first side wall of the first plate faces the second plate, the second side wall of the second plate faces the first plate, the second side wall of the second plate is formed with a plurality of supporting structures (protrusions 9); a capillary structure (13) only disposed on the second side wall, wherein the supporting structures formed on the second plate area contacted against the first side wall of the first plate (3).  Regarding the limitation of “etching”, the method of forming the device is not germane to the issue of the patentability of the device itself.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the supporting structure of the product-by-process claim is the same as or obvious from the supporting structure (9) of the prior art, the claim is unpatentable even though the prior supporting structure was made by a different process. 
In alternatively, the method of “etching” can be found in the following art, and claim 19 can be rejected as following: 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US2015/0198375A1) in view of Fuesser et al. (US 6,101,715).  Saito discloses (figure 4) a slim vapor chamber comprising a first plate (3) having a first side wall (12); a second plate (6) having a second side wall, wherein a periphery of the second plate is connected with a periphery of the first plate to form a chamber, the first side wall of the first plate faces the second plate, the second side wall of the second plate faces the first plate, the second side wall of the second plate is formed with a plurality of supporting structures (protrusions 9); a capillary structure (13) only disposed on the second side wall, wherein the supporting structures formed on the second plate area contacted against the first side wall of the first plate (3).  
Saito does not disclose that the supporting structure are formed by an etching process. Fuesser discloses (figure 1 and column 3, lines 65-67) a supporting structure (15) are formed on the plate (14) by a simple and well-known etching process for a purpose of using a known and simple method to create a supporting structure on a plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Fuesser’s teaching in Nyuen’s device for a purpose of using a known and simple method to create a supporting structure on a plate. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US2015/0198375A1) and Fuesser and further in view of Oniki et al. (US 2010/0157535A1).  Saito and Fuesser substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the vapor chamber is ranged from 0.2mm to 0.6 mm.  Oniki et al discloses (figures 1 and 28 and paragraph 39) a vapor chamber that has a thickness of 0.3 mm which is well within the claimed range for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Oniki’s teaching in Saito’s device for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop. 


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 2003/0136550A1) in view of Fuesser et al. (US 6,101,715, Tung discloses (figure 7) a slim vapor chamber comprising a first plate (22) having a first side wall; a second plate (21) having a second side wall, wherein a peripheral of the second plate is connected with a periphery of the first plate to form a chamber; the first side wall of the first plate faces the second plate, the second side wall of the second plate faces the first plate, the first side wall of the first plate is formed with a plurality of first supporting structures; the second side wall of the second plate is formed with a plurality of second supporting structures, the first support structures are misaligned with the second support structures; wherein the first supporting structures formed on the first plate are contacted against the second side wall of the second plate, and the second supporting structures formed on the second plate are contacted against the first side wall of the first plate.  Regarding claims 9 and 17, the embodiment shown in figure 7 does not disclose a capillary made of sintered metal powder disposed only on the first side and the second side wall.  Tung’s embodiment shown in figure 6, that a sintered metal powder capillary structure (24) are disposed only on the first side wall and the second side wall  (21,22) (the supporting structures 27 are formed on the first and second side walls, which are considered to be part of the side walls) for a purpose of increasing the heat dissipation area and providing a capillary effect to circulate the working fluid within the vapor chamber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the teaching in the embodiment shown in figure 6 in the embodiment of figure 7 for a purpose of increasing the heat dissipation area and providing a capillary effect to circulate the working fluid within the vapor chamber. Tung does not disclose that the supporting structure are formed by an etching process. Fuesser discloses (figure 1 and column 3, lines 65-67) a supporting structure are formed on the plate (14) by a simple and well-known etching process for a purpose of using a known and simple method to create a supporting structure on a plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Fuesser’s teaching in Tung’s device for a purpose of using a known and simple method to create a supporting structure on a plate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tung and Fuesser and further in view of Oniki et al. (US 2010/0157535A1).  Tung and Fuesser substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the vapor chamber is ranged from 0.2mm to 0.6 mm.  Oniki et al discloses (figures 1 and 28 and paragraph 39) a vapor chamber that has a thickness of 0.3 mm which is well within the claimed range for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Oniki’s teaching in Nyuen’s device for a purpose of obtaining a slim vapor chamber that can be used in a tight space device such as laptop.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763